DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          WISNIA ETIENNE,
                             Appellant,

                                    v.

                        STATE OF FLORIDA,
                             Appellee.

                              Nos. 4D19-333

                              [May 30, 2019]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Barbara McCarthy,
Judge; L.T. Case No. 05-020906CF10B.

  Wisnia Etienne, Okeechobee, pro se.

  No appearance required of appellee.

PER CURIAM.

     Affirmed.

WARNER, TAYLOR and FORST, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.